--------------------------------------------------------------------------------

Exhibit 10.49


Execution Copy
 
 
TERMINATION AGREEMENT
 
THIS AGREEMENT is made as of the 31st day of January, 2008 by and between
Stephen Kilmer (the “Employee”), a resident of the Province of Ontario, and
OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of
the State of Delaware, and having its executive offices at 2600 Skymark Avenue,
Building 9, Suite 201, Mississauga, Ontario, L4W 5B2.
 
WHEREAS, the Employer and the Employee entered into an employment agreement
dated as of July 30, 2004 (the “Employment Agreement”) pursuant to which the
Employee has been serving the Employer as its Vice President, Investor & Public
Affairs;
 
AND WHEREAS, capitalized terms used in this Agreement, but not otherwise
defined, shall have the respective meanings attributed to such terms in the
Employment Agreement;
 
AND WHEREAS, the Employee and the Employer mutually have agreed that the
services of the Employee no longer are required and, accordingly, have agreed to
the termination of the Employee’s employment with the Employer pursuant to
Section 8.1.2 of the Employment Agreement;
 
AND WHEREAS, when the Employee’s employment under the Employment Agreement has
been terminated by the Employer for any reason other than Just Cause pursuant to
Section 8.1.2 of the Employment Agreement, the Employee is entitled to receive
from the Employer, in addition to accrued but unpaid Salary, if any, a lump sum
payment equal to 12 months’ of his Basic Salary and 2.5% of his Basic Salary in
respect of his entitlement to Benefits (the “Employee’s Severance”), less any
amounts payable to the Employee in lieu of notice where a Stop Work Notice has
been given pursuant to Section 8 of the Employment Agreement and any amounts
owing by the Employee to the Employer for any reason;
 
AND WHEREAS, the Employee has not been given a Stop Work Notice pursuant to
Section 8 of the Employment Agreement;
 
AND WHEREAS, each of the Employee and the Employer agrees that it would not be
in the bests interests of either of them to obligate the Employer to pay all of
the Employee’s Severance upon the termination of the Employee’s employment with
the Employer pursuant to Section 8.1.2 of the Employment Agreement;
 
AND WHEREAS, the Employment Agreement is further amended by this Agreement;
 
AND WHEREAS, the Employee has been granted an aggregate of 110,000 time-based
stock options (the “Stock Options”) pursuant to the Employer’s 2002 Stock Option
Plan, as amended (the “Stock Option Plan”);
 
 
 

--------------------------------------------------------------------------------

 
 
AND WHEREAS, notwithstanding the proposed termination of the Employee’s
employment with the Employer and subject to the Employer obtaining the requisite
approval of its stockholders therefor, the Compensation Committee of the
Employer’s board of directors and the Employer’s board of directors have
approved the extension of the term of the Stock Options to the tenth
anniversaries of their respective dates of grant;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement (the receipt and sufficiency of which are hereby acknowledged
by the parties hereto), the parties hereto agree as follows:
 
1.
TERMINATION

 
1.1           The Employee and the Employer hereby agree that the Employee’s
employment with the Employer is terminated pursuant to Section 8.1.2 of the
Employment Agreement, effective at the close of business on the date hereof (the
“Termination Date”).  For greater certainty, the Employee hereby waives the
requirement, under Section 8.1.2 of the Employment Agreement, to provide 12
months’ prior written notice to the Employee of the Employer’s intention to
terminate his employment with the Employer.
 
2.
RETURN OF PROPERTY

 
2.1           The Employee hereby certifies that he has returned to the Employer
all property of the Employer in the Employee’s possession, including, without
limitation, all keys, business cards, computer hardware, including, without
limitation, Blackberry units, printers, mice and other hardware accessories, and
computer software.
 
2.2           The Employee hereby further agrees that, by no later than the end
of the Salary Continuance Period (defined below), he will certify, in writing,
that he has returned to the Employer or destroyed, and he will have returned to
the Employer or destroyed, all tangible material embodying Confidential
Information in any form whatsoever, including, without limitation, all paper
copy copies, summaries and excerpts of Confidential Information and all
electronic media or records containing or derived from Confidential Information.
 
3.
SEVERANCE

 
3.1           The Employee and the Employer hereby agree that, notwithstanding
Section 9 of the Employment Agreement, the Employee’s Severance shall not be
paid to him in a lump sum on the Termination Date.  In lieu thereof, during the
period from the Termination Date to March 31, 2008 inclusive (the “Salary
Continuance Period”), the Employer shall pay the Employee, on a semi-monthly
basis according to the Employer’s regular payroll practices, amounts equal to
the basic wages that the Employee was earning from the Employer immediately
prior to the Termination Date (less applicable deductions and
withholdings).  The aggregate net amount paid by the Employer to the Employee
during the Salary Continuance Period, together with the aggregate amount of
deductions and withholdings withheld by the Employer, in accordance with its
regular payroll practices and pursuant to this Section 3.1, are hereinafter
referred to, collectively, as the “Salary Continuance Amount”.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2           Subject to Section 3.3, on the earliest to occur of (i) June 30,
2008, (ii) the date on which the Employer closes a financing for total gross
proceeds in an aggregate amount of at least U.S.$10,000,000, whether by way of
debt, equity or otherwise, and whether such financing is effected in a single
transaction or a series of related or unrelated transactions, and (iii) a Change
of Control (defined below), the Employer shall pay the Employee, in a lump sum,
an amount equal to (A) the Employee’s Severance minus (B) the Salary Continuance
Amount, less applicable deductions and withholdings (the “Severance
Balance”).  “Change of Control” shall be deemed to have occurred when:  (a) any
Person, other than a Person or a combination of Persons presently owning,
directly or indirectly, more than 20% of the issued and outstanding voting
securities of the Employer, acquires or becomes the beneficial owner of, or a
combination of Persons acting jointly and in concert acquires or becomes the
beneficial owner of, directly or indirectly, more than 50% of the voting
securities of the Employer, whether through the acquisition of previously issued
and outstanding voting securities or of voting securities that have not been
previously issued, or any combination thereof, or any other transaction having a
similar effect; (b) the Employer merges with one or more corporations,
including, without limitation, any Subsidiary or Affiliate of the Employer; (c)
the Employer sells, leases or otherwise disposes of all or substantially all of
its assets and undertaking, whether pursuant to one or more transactions; (d)
any Person not part of existing management of the Employer or any Person not
controlled by existing management of the Employer enters into any arrangement to
provide management services to the Employer which results in either (Y) the
termination by the Employer, for any reason other than Just Cause, of the
employment of any two of the Chairman and Chief Executive Officer, President and
Chief Operating Officer, Chief Financial Officer and General Counsel within
three months of the date such arrangement is entered into or (Z) the termination
by the Employer, for any reason other than Just Cause, of the employment of all
such senior executive personnel within six months of the date that such
arrangement is entered into; or (e) the Employer enters into any transaction or
arrangement which would have the same, or similar, effect as the transactions
referred to in (a), (b), (c) or (d) of this sentence.
 
3.3           If, prior to the end of the Salary Continuance Period, any
petition should be filed by or against the Employer for liquidation or
reorganization, or should the Employer become insolvent or make an assignment
for the benefit of any creditor or creditors, or should a receiver or trustee be
appointed for all or any significant part of the Employer’s assets, or should
the Employer consent to the winding-up, liquidation or dissolution of itself or
its affairs (each, a “Bankruptcy Event”), then an amount equal to (i) the
Employee’s Severance minus (ii) the aggregate net amount paid by the Employer to
the Employee to the date of the Bankruptcy Event, together with the aggregate
amount of deductions and withholdings withheld by the Employer, pursuant to
Section 3.1, shall become due and payable immediately to the Employee.  If a
Bankruptcy Event occurs on or after March 31, 2008, then the Severance Balance
shall become due and payable immediately to the Employee.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4           The Employer hereby agrees that, in the event that any of Elias
Vamvakas, Tom Reeves, Nozhat Choudry, John Cornish, Bill Dumencu, David
Eldridge, Julie Fotheringham, Suh Kim, Stephen Parks or Stephen Westing (each,
an “OLT Member”) should become entitled to receive severance pursuant to his or
her executive employment agreement at any time before the Employer has paid, in
full, the amount due and payable to him pursuant to Section 3.2 or 3.3, as the
case may be, the Employer shall not pay any OLT Member a percentage of his or
her severance entitlement (without regard to applicable deductions and
withholdings) that exceeds the percentage that (i) the Salary Continuance Amount
plus the aggregate amount paid to the Employee pursuant to Sections 3.2 and 3.3,
together with the aggregate amount of deductions and withholdings withheld by
the Employer, represents of (ii) the amount of the Employee’s Severance.
 
3.5           For greater certainty, all amounts due and payable by the Employer
to the Employee pursuant to this Article 3 shall be paid, net of applicable
deductions and withholdings.
 
4.
STOCK OPTIONS

 
4.1           Notwithstanding the termination hereunder of the Employee’s
employment with the Employer but subject to the Employer obtaining the requisite
approval of its stockholders therefor in accordance with the provisions of the
Stock Option Plan and all applicable laws, regulations and rules (including,
without limitation, the rules of the Toronto Stock Exchange) (the “Requisite
Stockholder Approval”), the term of the Stock Options shall be extended to, and
the Stock Options shall remain exercisable until, the tenth anniversaries of
their respective dates of grant, being (i) December 16, 2014 for 80,000 of the
Stock Options and (ii) July 3, 2017 for 30,000 of the Stock Options.  Such term
extension shall become effective on the date on which the Requisite Stockholder
Approval is obtained, if ever, and all of the agreements pursuant to which the
Stock Options were granted shall be deemed to be amended accordingly on the date
on which the Requisite Stockholder Approval is obtained, if ever.
 
4.2           The Employer shall use commercially reasonable efforts to obtain
the Requisite Stockholder Approval, which covenant shall terminate and become
null and void, and be of no more force or effect, upon the earlier to occur of
(i) the date on which a meeting of the Employer’s stockholders may be convened
to obtain the Requisite Stockholder Approval and (ii) June 30, 2008.
 
5.
RELEASE AND TERMINATION

 
5.1           The Employee hereby agrees, on behalf of himself and his
administrators, heirs, assigns and anyone claiming through him, to release
completely and forever discharge the Employer and its affiliates and
subsidiaries, and their respective officers, directors, shareholders, agents,
servants, representatives, underwriters, successors, heirs and assigns, from any
and all claims, demands, obligations and causes of action, of any nature
whatsoever, whether known or unknown, which the Employee ever had, now has or
might have in the future as a result of the Employee’s employment with the
Employer or the termination thereof hereunder, including, without limitation,
any claim relating to the Employment Agreement or the termination thereof
hereunder or any claim relating to any violation of any Canadian federal or
provincial statute or regulation, any claim for wrongful discharge or breach of
contract or any claim relating to Canadian federal or provincial laws
(including, without limitation, the Employment Standards Act (Ontario) and the
Ontario Human Rights Code), provided, however, that such release and discharge
shall be effective only upon the payment in full by the Employer of the
Severance Balance pursuant to Article 3.  For greater certainty, the release and
discharge by the Employee pursuant to this Section 5.1 shall have no force or
effect whatsoever until such time, if ever, that the Severance Balance is paid
in full by the Employer to the Employee.  Notwithstanding the foregoing, nothing
herein shall be construed as depriving the Employee of any indemnification
rights to which he is entitled under the Amended and Restated By-laws of the
Employer on or prior to the Termination Date or of any protection to which he
may be entitled, on, prior to or after the Termination Date, under the
Employer’s directors’ and officers’ liability insurance policy from time to
time.
 
 
4

--------------------------------------------------------------------------------

 
 
5.2           Section 12 of the Employment Agreement (Non-Competition) is hereby
amended by replacing, in the first paragraph thereof, the words “the business
carried on during the Employment Period or at the end thereof, as the case may
be, by the Corporation or any of its Subsidiaries.” with the words “(i) the
Corporation’s RHEO business and/or (ii) the business of OcuSense, Inc., as each
of them was carried on during the Employment Period.”.
 
5.3           The Employment Agreement is hereby terminated and rendered null
and void, save and except for those provisions thereof that are expressly stated
to survive the termination thereof, including, without limitation, Section 12
(Non-Competition), as amended by Section 5.2 of this Agreement, and Sections 13
(No Solicitation of Patients), 14 (No Solicitation of Employees) 15
(Confidentiality) and 16 (Remedies).  The Employee hereby agrees to abide by
such provisions, including, for greater certainty, Section 12 of the Employment
Agreement (Non-Competition), as amended by Section 5.2 of this Agreement.
 
6.
FUTURE EMPLOYMENT

 
6.1           The mitigation by the Employee of any damages or losses arising
from the termination hereunder of his employment with the Employer and the
termination of the Employment Agreement hereunder (including, without
limitation, by obtaining other employment) shall not, in any way, derogate from,
or otherwise affect, the Employee’s rights or the Employer’s obligations under
this Agreement.  For greater certainty, and without derogating from the
generality of the foregoing statement, no amount to be paid by the Employer
under this Agreement shall be reduced by any compensation earned by the Employee
as a result of employment by another employer or otherwise after the Termination
Date.
 
7.
THIRD PARTY COMMUNICATIONS

 
7.1           In consideration of the mutual promises and covenants contained
herein, each of the parties hereto hereby agrees that he and it will not make
any statements to, or initiate or participate in any discussions with, any other
person, including, without limitation, the Employer’s customers, which are
derogatory, disparaging or injurious to the reputation of the Employee or the
Employer.  This Section 7.1, in no way, shall be construed as prohibiting either
party hereto from responding truthfully to any question or interrogatory to
which such party is requested to respond.
 
 
5

--------------------------------------------------------------------------------

 
 
8.
ACKNOWLEDGEMENT

 
8.1
The Employee hereby acknowledges that:

 
(a)
He has had sufficient time to review and consider this Agreement thoroughly;

 
(b)
He has read and understands the terms of this Agreement and his obligations
hereunder;

 
(c)
He has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Agreement; and

 
(d)
He is entering this Agreement voluntarily and without any pressure from the
Employer.

 
9.
MISCELLANEOUS

 
9.1           The headings in this Agreement are included solely for convenience
of reference and shall not affect the construction or interpretation hereof.
 
9.2           The parties hereto expressly agree that nothing in this Agreement
shall be construed as an admission of liability.
 
9.3           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective heirs, trustees, administrators,
successors and assigns.
 
9.4           This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter of the termination of the
Employee’s employment with the Employer.  This Agreement supersedes and replaces
all prior agreements, if any, written or oral, with respect to such subject
matter and any rights which the Employee may have by reason of any such prior
agreements or by reason of the Employee’s employment with the
Corporation.  There are no representations, warranties or agreements between the
parties hereto in connection with the subject matter of this Agreement, except
as specifically set forth in this Agreement.  No reliance is placed on any
representation, opinion, advice or assertion of fact made by the Employer or any
of its officers, directors, agents or employees to the Employee, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement.  Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.
 
 
6

--------------------------------------------------------------------------------

 
 
9.5           Each of the provisions contained in this Agreement is distinct and
severable, and a declaration of invalidity or unenforceability of any provision
or part thereof by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provision hereof.
 
9.6           This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
 
9.7           This Agreement may be signed in counterparts and delivered by
facsimile transmission or other electronic means, and each of such counterparts
shall constitute an original document, and such counterparts, taken together,
shall constitute one and the same instrument.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement.
 

 
OCCULOGIX, INC.
         
By:
“Suh Kim”
   
Suh Kim
   
General Counsel



 

   
“Stephen Kilmer”
Signature of Witness
 
Stephen Kilmer
           
Name of Witness (please print)
   

 
 
 8

--------------------------------------------------------------------------------